Citation Nr: 1603552
Decision Date: 02/02/16	Archive Date: 04/01/16

Citation Nr: 1603552	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-39 965	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating higher than 20 percent, since October 15, 2009, for degenerative joint disease of the lumbosacral spine with sciatica.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1960 to February 1964.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued a previously-assigned 20 percent rating for degenerative joint disease (DJD), i.e., arthritis, of the Veteran's lumbar spine.


ORDER TO VACATE

The Board of Veterans' Appeals (Board/BVA) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

In a March 2015 decision the Board denied a rating higher than 20 percent, since October 15, 2009, for degenerative joint disease of the lumbosacral spine with sciatica.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  Pursuant to a November 2015 Joint Motion for Remand (JMR), the Court, in a November 2015 Order, vacated the Board's decision to the extent it had denied a rating higher than 20 percent for the low back disability since October 15, 2009.  The Board was directed to further develop the claim and then readjudicate it in compliance with the instructions of the JMR.  

As is customary practice, in November 2015, VA provided the Veteran a letter informing him that the Court had issued a decision remanding his case to the Board for readjudication and issuance of a new decision.  The letter also informed him that, if he desired, he could submit additional argument and/or evidence in support of his appeal within 90 days of the letter or until the date the Board re-issues a decision in his appeal, whichever comes first.  This is commonly referred to as a 
"90-day letter".  In December 2015, following issuance of that letter, the Veteran appointed a private attorney to start representing him before VA in this appeal.  As such, a 90-day letter also should have been provided to this newly-designated private attorney, but unfortunately it was not.

On January 15, 2016, not knowing this, the Board remanded the Veteran's claim for further necessary development.  The remand should not have occurred until the Veteran's attorney had had opportunity to respond to the 90-day letter and, indeed, may not have been required if any additional evidence or argument the attorney submitted addressed the deficiencies in the evidence precipitating the remand.  Accordingly, the Board's January 15, 2016 remand addressing the issue of entitlement to a rating higher than 20 percent, since October 15, 2009, for degenerative joint disease of the lumbosacral spine with sciatica is vacated.




	                        ____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 1601944	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  08-39 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating higher than 20 percent, since October 15, 2009, for degenerative joint disease of the lumbosacral spine with sciatica.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1960 to February 1964.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued a previously-assigned 20 percent rating for degenerative joint disease (DJD), i.e., arthritis, of the Veteran's lumbar spine.

In December 2011, the Board remanded this claim for further development and consideration.  And in June 2012, on remand, the Appeals Management Center (AMC) awarded separate 10 percent ratings for radiculopathy of each lower extremity prior to January 20, 2012, and 20 percent ratings thereafter.  The Veteran continued to appeal for even higher ratings, both for the DJD affecting the lumbar segment of his spine and the bilateral lower extremity radiculopathy.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible ratings for disabilities, absent express indication otherwise, so receipt of a higher rating [or, here, separate additional ratings], but less than the maximum possible rating, does not abrogate the pending appeal).

In a more recent June 2013 remand, the Board noted that, while the AMC had closed the appeal as concerning these separate ratings on the basis they purportedly were full grants of service-connection claims, these ratings did, in fact, remain on appeal.  See June 2013 Board Decision at 2.  Nonetheless, the appeal was again remanded for still additional development, including obtaining a new VA examination reassessing the severity of these service-connected disabilities and allowing the Veteran time to identify or submit any additional treatment records pertinent to his claims.

Following completion of those remand directives the case was returned to the Board for further appellate consideration.  In March 2015 the Board granted a higher 40 percent rating for the DJD of the lumbar spine, prior to October 15, 2009, but otherwise denied the claim, including for a rating higher than 20 percent since.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  Pursuant to a November 2015 Joint Motion for Remand (JMR), the Court, in a November 2015 Order, vacated and remanded the Board's decision to the extent it had denied a rating higher than 20 percent for the low back disability since October 15, 2009.  The Board was directed to further develop the claim and then readjudicate it in compliance with the instructions of the JMR.  In furtherance of this, the Board in turn is remanding the claim to the Agency of Original Jurisdiction (AOJ).

As also indicated in the JMR, however, the Court's November 2015 Order dismissed the appeal as to the remaining issues of entitlement to an increased rating in excess of 40 percent for the DJD of the lumbar spine prior to October 15, 2009 and entitlement to initial ratings in excess of 10 percent for left and right lower extremity radiculopathy prior to January 20, 2012, and in excess of 20 percent thereafter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Still at issue is the Veteran's purported entitlement to a rating higher than 20 percent for his low back disability since October 15, 2009.  In the prior Board decision the CAVC since has partially vacated, the Board relied, in part, on the results of VA compensation examinations in January 2012 and August 2013.  During the January 2012 VA examination, the examiner noted the Veteran had additional limitation of motion of the spine following repetitive-use testing, including less movement than normal and pain on movement.  Additionally, during the August 2013 VA examination, the examiner noted functional loss and/or impairment of the thoracolumbar spine, including less movement than normal, weakened movement, excess fatigability, pain on movement, disturbances of locomotion, and interference with sitting, standing and/or weight bearing.  However, neither examiner's measurements of range of motion following repetitive-use testing actually detailed additional limitation of motion.  

Although the examinations noted objective evidence of pain on active motion and after repetitive motion, the examiners failed to address any range of motion loss specifically due to pain or to express any resultant loss in range of motion due to pain and weakness with repetitive use in terms of the degree of additional range of motion loss.  Thus, the examinations are inadequate because the examiners failed to comment on whether the Veteran would experience any additional limitation of motion due to repetitive use and, more specifically, to what extent.

Furthermore, those examinations and one done previously in October 2009 are inconsistent with respect to notations concerning flare-ups.  The October 2009 VA examination notes severe weekly flare-ups.  During the January 2012 examination the Veteran reported constant flare-ups.  But the August 2013 examiner noted that flare-ups are inapplicable, so presumably did not occur or were not evident during that most recent evaluation.  Therefore, it is necessary that the additional VA examiner on remand address the existence, extent, severity, and impact of flare-ups.

The Court has held that, once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is fully informed and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule another VA compensation examination again reassessing the severity of the Veteran's low back disability, in particular the degenerative joint disease (arthritis) of his lumbosacral spine with sciatica.  All necessary diagnostic testing and evaluation must be performed.  The Board is primarily concerned with (a) the extent to which the lumbar spine range of motion is further decreased following repetitive-use testing, including as a result of pain and weakness; as well as, (b) the existence, extent, severity, and impact of flare-ups; so a detailed examination and discussion of this should be the paramount concern of the VA examiner.

To facilitate providing this necessary additional information and as part of the examination, the examiner must review the relevant records in the claims file, including a complete copy of this remand and the Court-granted Joint Motion.  The examination report should indicate whether the file was reviewed.

It also is most essential the examiner provide explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  


If the examiner is unable to provide an opinion in response to any question that has been asked or material issue, he/she must discuss why a response is not possible or feasible.  So merely saying he/she cannot respond without resorting to mere speculation will not suffice.

2. Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


